OPINION. LbMike, Judge: In its amended petition herein the petitioner alleges as error: (a) The Commissioner has failed to allow as a deduction under Section 23 (a) or (q) of the Internal Revenue Code or in the computation of gross income under Section 22 (a) of the Internal Revenue Code a payment of Three Thousand Three Hundred Thirty Dollars and Seventy-eight Cents ($3,330.78) made to the Treasurer of the United States (Office of Price Administration). Section 23 (a) deals generally with expense deductions, while section 23 (q) relates to “Charitable and Other Contributions by Corporations.” Section 23 (q) (1) authorizes the deduction of “contributions or gifts” to “The United States, any State, Territory, or any political subdivision thereof.” We held in Scioto Provision Co., 9 T. C. 439, that an amount paid to OPA in settlement of a claim for treble damages asserted for alleged violation of ceiling price regulations on meat products was not deductible as a business expense. In Garibaldi & Cuneo, 9 T. C. 446, we disallowed the deduction of an amount paid to the United States Government in settlement of a suit brought by OPA for violation of ceiling price regulations on bananas. We said in the Scioto Provision Co. case that to allow the deduction claimed would result in a partial mitigation of the penalty to which the taxpayer had subjected itself and would be contrary to public policy. The petitioner here seeks to distinguish both of the cited cases on the facts. It points out that the OPA had never instituted any action against it for violation of OPA regulations and that the payment to OPA was made voluntarily to correct overcharges that were unavoidable. It is not too clear from the evidence that the overcharges in question might not have been avoided if the petitioner had adopted other more appropriate accounting measures. While it is stipulated in paragraph 6 of the stipulation that the petitioner computed the selling price of its merchandise “in accordance with the method prescribed by Maximum Price [Regulation No. 127, making allowance for shrinkage in accordance with the actual figures specified in the finishers’ contracts,” it is further stipulated in paragraph 7 that, due to undershrinkage of certain lots of goods, “prices had exceeded the maximum allowable under Office of Price Administration regulations.” However that may be, the petitioner itself discovered, belatedly, that it had overcharged for its goods in violation of OPA regulations and made the payment in dispute, as stated in its transmittal letter, in “settlement of the Price Administration’s cause of action.” In the Scioto Provision case, supra, the payment was made to OPA in settlement of a like cause of action. The only difference between the cases is that OPA there had asserted a claim for treble damages, whereas no claim had been asserted against the petitioner and no violation of the regulations had been charged against it. We do not think that fact can distinguish the cases. "While the petitioner’s voluntary and forthright disclosure of its violation and the forfeiture of the overcharges were highly commendable on its part, they add nothing to the petitioner’s right to a deduction under the income tax laws. This Court has no power to reward litigants for their commendable conduct, as do courts with penal jurisdiction, or to mitigate in any way the hardships that sometimes result from application of the taxing statutes. As to considerations of public policy, a payment made in settlement of a cause of action resulting from voluntary disclosures stands on no different footing from one made under compulsion of the law; otherwise, a morally guilty person who resorts to the expediency of disclosing his offense might be favored over an inadvertent violator who protests his innocence. There is no merit in either of the petitioner’s contentions that the amount of the overcharges should be treated as a credit to sales account, in determining gross income under section 22 (a), or deducted as a contribution to the United States Government under section 23 (q). Obviously, the payment did not result in any abatement of sales. Nothing was ever refunded or credited to sales customers. The evidence is that it would have been impracticable to make refunds to petitioner’s customers, and for that reason the payment was made" to OPA. Since petitioner’s customers purchased the goods from the petitioner im their regular course of trade or business, they had no right of action against the petitioner. The OPA alone had that right of action. See section 205 (e) of the Emergency Price Control Act of 1942. The payment to OPA had no element of a public donation such as may be deducted under section 23 (q). It was actuated not by philanthropic motives, but by the desire of petitioner’s president to absolve the petitioner from any stigma of price ceiling violations and, as stated by the petitioner in its letter of transmittal, to settle OPA’s cause of action against it. Undoubtedly, the settlement of the cause of action constituted valid consideration for the payment. We think that the respondent did not err in disallowing the amount in dispute as a deduction from gross income. Eeviewed by the Court. Decision will be entered for the respondent.